                                                                                                          JS-6
                   1
                   2
                   3
                   4
                   5
                   6
                   7
                                                        UNITED STATES DISTRICT COURT
                   8
                                               FOR THE CENTRAL DISTRICT OF CALIFORNIA
                   9
                 10        PARAMOUNT RESTYLING                            Case No. 5:17-cv-01102-CBM (SPx)
                           AUTOMOTIVE INC., et al.,
                 11                                                       Hon. Consuelo B. Marshall
                                              Plaintiffs,                 Hon. Magistrate Sheri Pym
                 12
                                  v.
                 13                                                       FINAL CONSENT JUDGMENT AND ENTRY
                           GALAXY MOTO INC., et al.                       OF PERMANENT INJUNCTION
                 14
                                              Defendants.
                 15
                 16
                 17               NOW ON THIS day the above-captioned cause comes before the Court. The Court, after

                 18        being fully advised in the premises and after reviewing the court file, finds and orders as follows:

                 19               Plaintiffs PARAMOUNT RESTYLING AUTOMOTIVE INC., a California corporation;

                 20        and WARNER SCIENCE APPLICATIONS, a California corporation (collectively, the

                 21        “Plaintiffs”), on the one hand, and GALAXY MOTO INC., a California corporation; GC

                 22        INNOVATION, a California corporation; RAZER AUTO, INC., a California corporation;

                 23        GARRY CHING, an individual; JESSICA CHING, an individual; LINDA CHIU, an individual;

                 24        JENNIFER CHI, an individual; and SAMUEL CHI, an individual (collectively, the

                 25        “Defendants”), on the other hand, pursuant to a Settlement Agreement have agreed and consented

                 26        to the entry of this Final Consent Judgment and Entry of Permanent Injunction with regard to

                 27        Plaintiffs’ claims of Defendants’ copyright infringement of Plaintiffs’ collections of automotive

                 28        product photographs (the “Subject Collections”) in this action.
MYERS ANDRAS SHERMAN LLP
  19900 MacArthur Blvd.
         Suite 1150
     Irvine, CA 92612


                                           [PROPOSED] FINAL CONSENT JUDGMENT AND ENTRY OF PERMANENT INJUNCTION
                       1           Pursuant to the Settlement Agreement between the parties, and their joint request, the
                       2   Court hereby enters the following Judgment:
                       3           IT IS ORDERED, ADJUDGED AND DECREED that Defendants have infringed
                       4   Plaintiffs’ copyrights by creating, making and/or developing works infringing on the Subject
                       5   Collections.
                       6           IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Defendants, and their
                       7   respective officers, directors, employees and agents, successors or assigns and any company or
                       8   entity controlled by any of the Defendants, or acting in concert with any of the Defendants, shall
                       9   not copy, publish or use, in any way (directly or indirectly) any of the photographs in the Subject
                    10     Collections, or any other photographs, images or writings subject to Plaintiffs’ common law or
                    11     statutory copyrights (including dimensional product images).
                    12             IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Defendants, and their
                    13     respective officers, directors, employees and agents, successors or assigns and any company or
                    14     entity controlled by any of the Defendants, or acting in concert with any of the Defendants, shall
                    15     not violate Plaintiffs’ intellectual property rights, including but not limited to, Plaintiffs' copyright
                    16     in the Subject Collections.
                    17             IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Defendants shall
                    18     destroy within five days of entry of this Judgment all photographs in the Subject Collections, or
                    19     any other photographs belonging to Plaintiffs.
                    20             IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Plaintiffs, and each of
                    21     them, jointly and severally, shall have judgment against Defendants, and each of them, jointly
                    22     and severally, in the amount of $175,000 (the “Judgment Amount”), which Defendants may pay
                    23     on the following terms: Contemporaneously with the execution and delivery of the Settlement
                    24     Agreement between the parties, by wire transfer (to the account as instructed by Plaintiffs) the
                    25     amount of $20,000; and for 31 consecutive months starting on November 1, 2018, Defendants
                    26     shall pay Plaintiffs consecutive monthly payments of $5,000 each, by wire-transfer, certified, bank
                    27     or cashier’s check, for total payments of $175,000 to Plaintiffs. Defendants shall be entitled to
                    28
                                                                            -2-
MYERS ANDRAS SHERMAN LLP
  19900 MacArthur Blvd.
         Suite 1150                        [PROPOSED] FINAL CONSENT JUDGMENT AND ENTRY OF PERMANENT INJUNCTION
     Irvine, CA 92612
                       1   make any of these monthly payments early with no early payment penalty. If any amount is not
                       2   paid when due, Defendants consent to issuance of a writ of execution for the full remaining
                       3   balance plus interest from the date of this Judgment on the balance.
                       4           IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Judgment Amount is
                       5   nondischargeable under 11 U.S.C. § 523(a)(2)(B), and that so long as the Judgment Amount
                       6   remains outstanding, the Judgment Amount shall not be dischargeable in any bankruptcy case or
                       7   any other case filed by or against Defendants under 11 U.S.C. § 101 et seq., and shall be deemed
                       8   nondischargeable for all other legal purposes.
                       9           IT IS FURTHER ORDERED, ADJUDGED AND DECREED that this matter shall be
                    10     administratively closed upon entry of this Judgment, but the Court shall retain jurisdiction and
                    11     venue over Plaintiffs and Defendants solely with respect to enforcement of this Judgment and the
                    12     Settlement Agreement between the parties and any dispute or controversies that may arise with
                    13     regard thereto, which shall be exclusively brought before this Court for resolution thereof.
                    14     Without limiting the generality of the foregoing, either party shall bring any action to enforce or
                    15     construe any provisions of this Judgment or the Settlement Agreement solely by reopening this
                    16     matter in this Court. In the event of such reopening of this matter for enforcement or to construe
                    17     the provisions of this Judgment or the Settlement Agreement, the prevailing party shall be entitled
                    18     to recover its attorneys’ fees.
                    19             IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the terms of this
                    20     Judgment and the terms of the Settlement Agreement are binding on the parties in any future
                    21     action and the parties are foreclosed, in any such future action, from litigating any of such terms.
                    22     ///
                    23     ///
                    24     ///
                    25     ///
                    26     ///
                    27
                    28
                                                                            -3-
MYERS ANDRAS SHERMAN LLP
  19900 MacArthur Blvd.
         Suite 1150                        [PROPOSED] FINAL CONSENT JUDGMENT AND ENTRY OF PERMANENT INJUNCTION
     Irvine, CA 92612
1           NOW, therefore, this Court enters FINAL JUDGMENT for Plaintiffs against Defendants,
2    with all parties to bear their own attorney fees and costs.
3
4    IT IS SO ORDERED.
5
6    DATED: October 23, 2018                        ________________________________
                                                    __________________________________
                                                    CONSUELO B. MARSHALL
7                                                   UNITED STATES DISTRICT JUDGE
8
     Jointly Submitted and Consented to:
9
10   /s/ Joseph C. Andras
     Joseph C. Andras, Esq.
11   Phillip Ashman, Esq.
12   Brian A. Kumamoto, Esq.
     Myers Andras Ashman Kumamoto LLP
13   Attorneys for Plaintiffs

14   /s/ Eric Kelly
     Eric Kelly, Esq.
15   Attorney for Defendants
16   Razer Auto, Inc., Samuel Chi, and Jennifer Chi

17   /s/ Maurice Sharpe
     Maurice Sharpe, Esq.
18   Attorney for Defendants
     Galaxy Moto, Inc; GC Innovation; Garry Ching;
19   Jessica Ching; and Linda Chiu
20
21
22
23
24
25
26
27
28
                                                     -4-
                     FINAL CONSENT JUDGMENT AND ENTRY OF PERMANENT INJUNCTION
